NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: October 4, 2022


                       S22A0770. BARBER v. THE STATE.


       ELLINGTON, Justice.

       Appellant Rashad Barber appeals his convictions for malice

murder and other crimes arising out of the June 13, 2014 shooting

death of Darius Bottoms. 1 On appeal, Barber contends that the


       1On February 10, 2015, a Fulton County grand jury returned an
indictment charging Rashad Barber and co-defendants, David Wallace and
Ryan Bowdery, with ten counts stemming from the shooting death of Bottoms,
as well as for crimes against three other victims: (1) participation in criminal
street gang activity; (2) malice murder of Bottoms; (3) felony murder of
Bottoms predicated on aggravated assault with a deadly weapon; (4) felony
murder of Bottoms predicated on criminal damage to property in the first
degree; (5) felony murder of Bottoms predicated on participation in criminal
street gang activity; (6) aggravated assault of Bottoms with a deadly weapon;
(7) aggravated assault of Jared Robinson with a deadly weapon; (8) criminal
damage to property in the first degree; (9) criminal damage to property in the
second degree; and (10) possession of a firearm during the commission of a
felony. Barber was tried jointly with Bowdery and Wallace in December 2017,
and the jury found Barber guilty on Counts 1 through 10. After a sentencing
hearing held on December 21, 2017, the trial court entered judgment on
January 4, 2018, and sentenced Barber to serve life in prison for malice murder
(Count 2); twenty years to serve in prison consecutive to Count 2 for the
aggravated assault of Jared Robinson (Count 7); five years to serve in prison
evidence was insufficient to sustain his conviction for murder

because the only evidence inculpating him in this crime was

presented through the testimony of an alleged accomplice, that the

trial judge erred by failing to recuse himself after making

statements revealing a personal bias, and that the trial court erred

when it resentenced him on the charges of participation in criminal

street gang activity and possession of a firearm. For the reasons that

follow, we affirm Barber’s convictions and sentences.

      Viewed in the light most favorable to the verdicts, the evidence

shows that in the days leading up to the June 13, 2014 shooting that



consecutive to Count 7 for criminal damage to property in the second degree
(Count 9); and five years to serve in prison concurrent with Count 9 for
possession of a firearm during the commission of a felony (Count 10). The
judgment stated that participation in criminal street gang activity (Count 1)
felony murder counts (Counts 3 through 5), aggravated assault of Bottoms with
a deadly weapon (Count 6), and criminal damage to property in the first degree
(Count 8) were vacated by operation of law, although Count 1 was not vacated
by operation of law, and Counts 6 and 8 actually merged with Count 2. Barber’s
trial counsel filed a motion for a new trial on January 24, 2018, and new
counsel filed an amended motion for a new trial on March 17, 2020. After a
hearing on September 28, 2021, the trial court resentenced Barber, imposing
a sentence of twenty years to serve in prison on Count 1, concurrent with Count
2, and changing the five-year sentence on Count 10 to run consecutively to
Count 9. The trial court denied Barber’s motion for a new trial on October 20,
2021, and Barber filed a timely notice of appeal. This appeal was docketed to
the April 2022 term and submitted for a decision on the briefs.
                                      2
resulted in Bottoms’s death, two rival gangs were involved in an

ongoing dispute related, at least in part, to the recent decision by

one gang member, Kareasha Washington, to leave the “Billy Bad

Asses Bloods” gang (the “Billy” gang) and join the “Neighborhood

Bloods/Rolling Twenties Blood” gang (the “NHB” gang). Washington

left the Billy gang because some members thought she was involved

in the death of another member of the Billy gang. Barber and his co-

defendants, David Wallace and Ryan Bowdery, were members of the

NHB gang.

     Pertinent to this appeal, the evidence showed that on June 6,

2014, a blue Acura was stolen four blocks from the area where

Bottoms was shot. Although it was not established who stole the

blue Acura, Washington admitted she and Wallace drove around in

the stolen Acura for several days after it was taken. On June 9, 2014,

a 2014, beige, four-door Hyundai Elantra belonging to James

Terrell, a friend of Barber’s step-father, Jasen Williams, was stolen

from in front of Williams’s home, where Barber lived until just a few

weeks before Terrell’s Hyundai was stolen. Several hours later,

                                  3
shots were fired into a boarding house located on Sells Avenue, an

area known to be part of the territory of the Billy gang. Shots were

fired at the same boarding house two nights later, on June 12, 2014,

at 4:20 a.m. Police, on this occasion, were able to recover three 9mm

shell casings from outside the boarding house.

     On June 12, 2014, at about 6:20 p.m., Barber, Washington,

Wallace, and a fourth person drove in the stolen Acura to the

Arrowhead Pawn Shop in Clayton County. Video surveillance from

the pawn shop shows Barber, Washington, and Wallace inside the

pawn shop looking at guns while another shopper, Abert Moss, and

her friend, Nashunta Thomas, did the same. Barber is seen on the

video wearing jeans and a white tank top. The video also shows

Barber, Washington, and Wallace leaving the pawn shop, followed

shortly thereafter by Thomas and Moss, who had purchased a 9mm

Jimenez handgun. As Thomas sat in a car in the pawn shop parking

lot with the gun Moss had just purchased, Wallace stuck a different

gun in Thomas’s face and demanded the newly purchased 9mm

handgun. Wallace then ran back to the blue Acura and fled with

                                 4
Barber, Washington, and the other person.

     Approximately five hours later, at 11:30 p.m. on June 12, 2014,

Barber’s step-father, Williams, was attacked outside his home and

shot multiple times. Selena Barber, Rashad Barber’s mother,

accompanied Williams to the hospital, but she did not tell Barber

about the shooting because she was afraid of what Barber might do.

She and Williams reported the shooting to the police, however,

believing that it might be related to Barber’s dispute with the Billy

gang.

     Within hours of Williams’s shooting, Barber learned that

Williams had been shot, and he, Wallace, Washington, and Bowdery

got together. The four drove around in the blue Acura with

Washington in the driver’s seat, Wallace in the front passenger seat,

and Bowdery and Barber, who Washington stated was carrying both

a revolver and a 9mm handgun, sitting in the rear seats. According

to Washington, she then made plans to meet with a friend who was

a member of the Billy gang near Legacy Drive and Sells Avenue in

Fulton County. Washington, Barber, Wallace, and Bowdery arrived

                                 5
early at the agreed upon location, so Barber and Bowdery got out of

the car. Washington and Wallace remained in the car until, a few

minutes later, she heard Barber yell, “There go them Billies,” and

she saw Barber and Bowdery run around the corner at the

intersection of Legacy Drive and Sells Avenue. Washington then

heard several gunshots, causing her to get out of the car and run

away. Barber and Bowdery ran back to the stolen Acura, and

Wallace, who was, by now, in the driver’s seat, followed Washington

and told her to get in the car. As they drove away, Washington heard

Barber keep saying, “That was the Billy, that was the Billy who shot

up my Mama’s house.”

     Theda Hall, who lived in a second floor apartment near the

corner of Legacy Drive and Sells Avenue, stepped onto her balcony

in the early morning hours of June 13, 2014, and saw who she

described as two males sitting in the front seat of a vehicle parked

near the corner of Legacy Drive and Sells Avenue. She saw another

male standing outside the vehicle on the sidewalk, and a fourth male

standing outside the vehicle in the shadows. According to Hall, the

                                 6
male standing near the vehicle, the one she referred to as the

“shooter,” had a gun and was wearing jeans and a white shirt with

thin straps across the shoulders. She described the shooter as being

about 25-30 years old and approximately six feet tall with a

muscular build, medium to medium-dark brown skin, “a little short

haircut,” and possibly a mark or tattoo on his neck. Hall saw the

shooter walk up to the corner of Legacy Drive and Sells Avenue

while the car pulled forward, then heard some yelling, followed by

several gunshots. Hall stated the person standing in the shadows

also had a gun and was talking to the shooter as he stood in the

intersection.

     Bottoms and Jared Robinson had been visiting a friend in an

apartment near the intersection of Legacy Drive and Sells Avenue

in the early morning hours of June 13, 2014. They had driven to the

friend’s apartment in Bottoms’s new silver four-door Hyundai

Elantra, a gift to Bottoms from his grandfather. At approximately

4:00 a.m. on June 13, Bottoms and Robinson left the friend’s

apartment and walked to Bottoms’s vehicle, which they had parked

                                 7
down the hill from the intersection of Legacy Drive and Sells

Avenue. Robinson told police that as he and Bottoms pulled out of

the parking space onto Legacy Drive facing toward the top of the

hill, they saw a male coming down the hill toward them, yelling, and

pointing aggressively. The person coming toward them then started

shooting at them at a rapid pace, ultimately striking Bottoms

through the windshield with a single gunshot from a 9mm handgun.

Bottoms died at the scene from a gunshot wound to the head.

     Robinson was able to get away but noticed from a distance that

someone was shooting from near the stop sign at the top of Legacy

Drive. Seventeen shells casing were ultimately recovered from the

crime scene; eleven 9mm Luger shell casings were discovered near

the intersection of Legacy Drive and Sells Avenue, and another six

shell casings from a different 9mm handgun were recovered from

farther down the hill.

     During questioning by police, Washington admitted that she

was driving the stolen Acura on the night Bottoms was killed, and

she identified Barber and Bowdery as the males who shot at

                                 8
Bottoms and Robinson. She also identified Wallace as the male who

stayed at the car during the shooting and drove the Acura as all four

fled after the shooting.

     Video surveillance showed a car matching the stolen Acura’s

description speeding on Sells Avenue moments after the shooting.

Cell phone evidence from Washington and Wallace’s phones

indicated they were together on June 13, 2014, in the area near

Legacy Drive between 3:42 a.m. and 3:59 a.m., just before the

shooting occurred, and in the Cleveland Avenue area of Atlanta

shortly after the shooting, and that Washington called Barber at

7:00 a.m. the morning of the shooting. Cell phone records from

phones linked to Washington, Barber, and Wallace also showed a

significant amount of communication between them leading up to

the robbery in the pawn shop parking lot and the shooting of

Bottoms and between Washington, Barber, Wallace, and Bowdery

throughout the day of the shooting.

     A week after the shooting, police arrested Wallace and another

person in the stolen blue Acura. Police recovered from a backpack

                                 9
found inside the Acura a 9mm Jimenez handgun that was

determined by a ballistics expert to be the gun stolen from Moss at

the pawn shop and the same gun that fired six of the seventeen shell

casings found at the scene where Bottoms was killed. A second

Jimenez 9mm handgun fired the other eleven shell casings

recovered at the scene of Bottoms’s murder. This same gun, which

was never recovered by police, had also been used at the shooting on

June 12, 2014, at the Sells Avenue boarding house. In July 2014,

Bowdery posted a photo on social media showing him and Barber

holding black guns with the notation, “Shooter featuring Slugger,

we loaded.” “Shooter” was Bowdery’s street name, and “Slug” was

Barber’s street name. A gun in the photo was identified as a Bryco

Jennings Nine or Jimenez JA-Nine, which was described at trial as

the same type of gun as one of the guns used in the shooting on June

13, 2014.

     1. Barber contends that the evidence in support of his




                                10
conviction for the murder of Bottoms 2 was insufficient under

Georgia law because the testimony of Washington was not

sufficiently corroborated, as required by OCGA § 24-14-8.3 We

disagree.

      OCGA § 24-14-8 provides, in pertinent part, that, while “[t]he

testimony of a single witness is generally sufficient to establish a

fact,” in felony cases where the only witness is an accomplice to the

crimes, the witness’s testimony alone will be insufficient to support

a defendant’s convictions. Thus, “[w]hen the only witness is an

accomplice, corroborating evidence is required to support a guilty

verdict.” Raines v. State, 304 Ga. 582, 587 (2) (820 SE2d 679) (2018).

      Although OCGA § 24-14-8 provides that corroboration is
      required[,] . . . only slight evidence of corroboration is

      2  Barber does not challenge his convictions for participation in criminal
street gang activity, aggravated assault, criminal damage to property, and
possession of a firearm during the commission of a felony, and we no longer
review sua sponte the sufficiency of the evidence, except with respect to murder
convictions resulting in the death penalty. See Davenport v. State, 309 Ga. 385,
398-399 (4) (b) (846 SE2d 83) (2020).
       3 Barber frames this argument as a sufficiency of the evidence issue

under Jackson v. Virginia, 443 U. S. 307, 319 (99 SCt 2781, 61 LE2d 560)
(1979). But the requirement that an accomplice’s testimony be corroborated is
a requirement only of Georgia evidentiary law. Accordingly, to the extent that
Barber seeks to state a Jackson claim for failure of corroboration, that claim
fails because Jackson requires no such thing.
                                      11
     required. The necessary corroboration may consist
     entirely of circumstantial evidence, and evidence of the
     defendant’s conduct before and after the crime was
     committed may give rise to an inference that he
     participated in the crime. The evidence need not be
     sufficient in and of itself to warrant a conviction, so long
     as it is independent of the accomplice’s testimony and
     directly connects the defendant to the crime or leads to
     the inference of guilt. The sufficiency of the corroboration
     is a matter for the jury to decide.

(Citations and punctuation omitted.) Id. at 588 (2). “[T]he

independent evidence must corroborate both the identity of the

defendant and the fact of his participation in the crime.” (Citation

and punctuation omitted.) Pittman v. State, 300 Ga. 894, 896 (1) (799

SE2d 215) (2017) (setting out requirement for corroboration of

accomplice testimony under former OCGA § 24-4-8). See also

Ramirez v. State, 294 Ga. 440, 442 n.5 (754 SE2d 325) (2014) (noting

that the provisions of former OCGA § 24-4-8 were carried forward

into the current Evidence Code as OCGA § 24-14-8).

     Even assuming the jury found Washington to be an accomplice,

other evidence that did not come from Washington, including the

pawn shop video, Hall’s testimony, cell phone record evidence, and


                                 12
evidence of Barber’s motive for shooting in retaliation for the gang-

related shooting of his step-father, corroborated Washington’s

testimony.

     According to Washington, Barber stepped out of the stolen

Acura and, while standing near the intersection of Legacy Drive and

Sells Avenue, shouted, “There go them Billies.” Barber then ran

around the corner and started shooting at Bottoms and Robinson.

She testified that immediately after the shooting, Barber explained

that he shot Bottoms and Robinson because they were the ones who

“shot up” his mother’s house. Hall described seeing four men in and

around a car at the same intersection on the morning of June 13,

2014, then heard yelling, followed by multiple gunshots. She

described the shooter as wearing clothing similar to what Barber

was seen wearing during the robbery at the pawn shop just hours

before the shooting.

     Hall’s description of the shooter’s clothing, location, and

physical characteristics was consistent with Washington’s trial

testimony and statements to police about what Barber was wearing

                                 13
and doing at the time of the shootings. Hall’s description of the

shooter’s clothing was also consistent with video evidence of the

clothing Barber was wearing during the robbery at the pawn shop

that took place just hours before Bottoms was killed. The jury could

decide for itself at trial how closely the description of the man

described by Hall resembled Barber. See Johnson v. State, 288 Ga.

803, 805-806 (2) (708 SE2d 331) (2011) (Witness’s physical

description of shooter and description of shooter’s clothing, although

not the strongest corroboration, was sufficient to corroborate

accomplice’s testimony identifying the defendant as the shooter.).

     In addition, evidence from the cell phone records of

Washington, Barber, Wallace, and Bowdery indicated that Barber

was associated with each of them, that they were communicating

leading up to the time of the shooting, and that Washington called

Barber at 7:00 a.m. the morning of the shooting. The jury was also

authorized to determine from the pawn shop video and Bowdery’s

social media post that hours before the shooting and after the

shooting Barber was in possession of one of the 9mm guns used to

                                 14
shoot Bottoms.

     This     evidence     provided     sufficient   corroboration      of

Washington’s testimony. 4 See Poole v. State, 312 Ga. 515, 522 (863

SE2d 93) (2021) (Physical evidence collected at scene, witness’s

description of events, postings to defendant’s social media accounts,

and cell phone data showing defendant and co-defendants

communicating during time span closely coinciding with the

shooting and in the area near the crime scene when the crime

occurred was sufficient to corroborate accomplice testimony.);

Sheard v. State, 300 Ga. 117, 119 (1) (793 SE2d 386) (2016)

(Evidence that defendant was observed discussing plans to rob the

victim, a person matching the defendant’s description was seen in

the area at the time of the crimes, the defendant was in possession

of a large amount of cash after the crimes, and the defendant had a

motive to commit the crimes was sufficient to corroborate the




     4  Because Barber did not claim any error related to the court’s jury
instruction on corroboration, the only question decided in this appeal is
whether a properly instructed jury could have found that Washington’s
testimony was sufficiently corroborated.
                                   15
testimony of his alleged accomplice under former OCGA § 24-4-8.);

Crawford v. State, 294 Ga. 898, 901-902 (1) (757 SE2d 102) (2014)

(Phone   records     demonstrating         communications       between      co-

defendants were sufficient to corroborate accomplice’s testimony

inculpating the defendant.); Threatt v. State, 293 Ga. 549, 551-552

(1) (748 SE2d 400) (2013) (Defendant’s false statements to police and

communications between co-defendants both before and after the

crimes corroborated accomplice’s testimony.).

     2. Barber contends the trial judge was required to sua sponte

recuse himself after making statements Barber alleges called into

question the judge’s impartiality. Barber did not move to recuse the

trial judge during trial, however, and there is no evidence in the

record indicating that Barber followed the procedures set out in

Uniform Superior Court Rule 25.1 for moving to recuse a judge.5



     5Uniform Superior Court Rule 25.1 provides, in pertinent part:
     All motions to recuse or disqualify a judge presiding in a particular
     case or proceeding shall be timely filed in writing and all evidence
     thereon shall be presented by accompanying affidavit(s) which
     shall fully assert the facts upon which the motion is founded. Filing
     and presentation to the judge shall be not later than five (5) days

                                      16
Accordingly, this enumeration of error has not been preserved for

appeal. See Lopez v. State, 310 Ga. 529, 537 (6) (852 SE2d 547)

(2020).

     3. Barber also asserts the trial court erred when it resentenced

him on his convictions for participation in gang activity and

possession of a firearm during the commission of a crime. After

reviewing the record, we discern no error in Barber’s sentences.

     As stated, Barber was found guilty, in pertinent part, of

participation in criminal street gang activity (Count 1), malice

murder (Count 2), and felony murder predicated on the underlying

felony of participation in criminal street gang activity (Count 5).

With regard to Barber’s conviction on Count 1 for participation in

gang activity, the trial court, in its initial sentencing order,

concluded that this conviction was vacated by operation of law, and

therefore, imposed no sentence for Count 1. Barber, however, should



     after the affiant first learned of the alleged grounds for
     disqualification, and not later than ten (10) days prior to the
     hearing or trial which is the subject of recusal or disqualification,
     unless good cause be shown for failure to meet such time
     requirements.
                                      17
have been sentenced on Count 1 because his conviction on Count 5

for felony murder predicated on the underlying felony of

participation in gang activity was vacated by operation of law in

light of his conviction on Count 2 for malice murder. See Malcolm v.

State, 263 Ga. 369 (5) (434 SE2d 479) (1993). This left, as a matter

of law, no felony murder charge in which to merge Barber’s

conviction on Count 1 and nothing to require the vacation of his

conviction on Count 1. See Carter v. State, 299 Ga. 1, 2 (2) (785 SE2d

532) (2016). Accordingly, Barber should have been sentenced for his

participation in gang activity conviction at his original sentencing

hearing. Similarly, the trial court originally ordered that Barber’s

sentence on Count 10 for possession of a firearm during the

commission of a felony run concurrent with his other sentences,

despite mandatory language in OCGA § 16-11-106 (b) that an

individual convicted of possession of a firearm during the

commission of a felony “shall be punished by confinement for a

period of five years,” and that this sentence shall “run consecutively

to any other sentence which the person has received.”

                                 18
      “A trial judge has the authority to correct a void sentence at

any time, and a sentence is void if the court imposes punishment

that the law does not allow.” (Citations and punctuation omitted.)

Parrott v. State, 312 Ga. 580, 582 (864 SE2d 80) (2021). Because the

trial court’s original sentencing order did not include the sentences

required by law for Barber’s convictions on Counts 1 and 10 of the

indictment, the trial court’s subsequent correction of those void

sentences was not only authorized but was required. 6

      Judgment affirmed. All the Justices concur.



      6 We reject Barber’s contention that the trial court was without authority
to correct his sentence for Count 1, participation in gang activity, on the theory
that the State invited the error by incorrectly informing the trial court during
sentencing that Count 1 merged into the felony murder count predicated on
the felony charge of participation in gang activity. Even assuming the State’s
conduct induced the trial court’s failure to sentence Barber on Count 1, the
sentence imposed by the court was less than the sentence required by OCGA §
16-15-4 (m) and, therefore, was void, and its illegality is not an issue that can
be waived by either party. See Curtis v. State, 275 Ga. 576, 577-578 (1) (571
SE2d 376) (2002) (A challenge to the legality of a sentence the law does not
allow cannot be waived because a “judgment which is void for any cause is a
mere nullity and it may be so held in any court where it becomes material to
the interest of the parties to consider it.” (citation and punctuation omitted)),
overruled on other grounds, Williams v. State, 287 Ga. 192 (695 SE2d 244)
(2010); Zipperer v. State, 299 Ga. App. 792, 794 (2) (683 SE2d 865) (2009) (“[A]
defendant’s acquiescence to an illegal sentence . . . cannot render an otherwise
illegal sentence valid through waiver[,]” because “a void sentence in law
amounts to no sentence at all.” (citations omitted)).
                                       19